Case 18-02019        Doc 137     Filed 07/17/20     Entered 07/17/20 13:10:54         Page 1 of 2



                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                             HARTFORD DIVISION
____________________________________
                                     )
In re:                               )         Chapter 7
                                     )         Case No.: 17-21913-JJT
MIGUEL ARTURO FRANCO, JR.,           )
                                     )
       Debtor.                       )         Adv. Proc. No.: 18-02019-JJT
                                    )
                                    )
SUTHERLAND ASSET I, LLC,            )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )
                                    )
MIGUEL ARTURO FRANCO, JR.,          )
                                    )
       Defendant.                   )
                                    )

                               AMENDED PRETRIAL ORDER

       Pursuant to this Court’s Text Order dated June 26, 2020 and based upon the parties’

submission proposing expert and other pretrial deadlines, and upon the Court’s consideration

thereof, it is hereby ORDERED that:

     1.        Defendant Miguel Arturo Franco, Jr. (“Defendant”) shall, within thirty (30) days

of the entry of this Order, serve upon counsel for Plaintiff, Sutherland Asset I, LLC (“Plaintiff”)

an expert report of Deborah Collins-Perrica APRN in accordance with the requirements of Fed.

R. Civ. P. 26(a)(2)(B);

     2.        Plaintiff may, within thirty (30) days from deadline for Defendant’s expert

disclosure, as set herein, identify and disclose any counter expert and serve a copy of said

expert’s report in accordance with Fed. R. Civ. P. 26(a)(2)(B) on counsel for Defendant;
Case 18-02019   Doc 137   Filed 07/17/20   Entered 07/17/20 13:10:54   Page 2 of 2
